UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22203 DMR MORTGAGE OPPORTUNITY FUND LP (Exact name of registrant as specified in charter) 1800 Tysons Boulevard Suite 200 McLean Virginia 22102 (Address of principal executive offices) Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, Delaware 19808 County of New Castle (Name and address of agent for service) Registrant’s telephone number, including area code: (703) 749-8283. Date of fiscal year end: December 31, 2010 Date of reporting period: March 31, 2010 Item 1.Schedule of Investments No investments to report. Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DMR MORTGAGE OPPORTUNITY FUND LP By: /s/ William P. Callan, Jr. William P. Callan, Jr. President and Chief Executive Officer Date:May 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Lester Guillard III Lester Guillard III Vice President and Chief Financial Officer Date:May 27, 2010 2
